                                          172 Filed 07/17/20 Page 1 of 3
          Case 7:17-cv-05440-KMK Document 173




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
FRANK SAMUEL DRAYTON,                                          :
                                                               :   17 Civ.5440 (KMK)
                                             Plaintiff,        :
                                                               :
                          - against -                          :
                                                               :
WILLIAM YOUNG, JR., MICHAEL DAVIS,                             :
GEORGE MENDEZ, JASON GORR,                                     :
                                                               :
                                             Defendants.       :
-------------------------------------------------------------- X


                            NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Daphna Frankel, an

Assistant Attorney General at the Office of Letitia James, Attorney General of the State of New

York, attorney for Defendant William Young, Jr. (“Defendant”) in the above-entitled action,

hereby withdraw as an attorney of record for the Defendants, as I am transferring to a new bureau

in the Office and am no longer assigned to the defense of this case on the Attorney General’s

behalf. The Office of the Attorney General will continue to serve as counsel of record to

Defendants in the above-referenced matter, and this matter will continue to be handled by Assistant

Attorney General Jessica Acosta-Pettyjohn.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance be

removed from the docket.
                                         172 Filed 07/17/20 Page 2 of 3
         Case 7:17-cv-05440-KMK Document 173




Dated:       New York, New York           Respectfully submitted,
             July 17, 2020
                                          LETITIA JAMES
                                          Attorney General
                                          State of New York
                                          Attorney for Defendant

                                          By:

                                          /s/Daphna Frankel
                                          Daphna Frankel
                                          Assistant Attorney General
                                          28 Liberty Street
                                          New York, New York 10005
                                          Tel: (212) 416-8572
                                          Email: daphna.frankel@ag.ny.gov



IT IS SO ORDERED.
          July 17
Dated: __________________, 2020 ___________________________________
                                      HON. KENNETH M. KARAS
                                      UNITED STATES DISTRICT JUDGE
                                           172 Filed 07/17/20 Page 3 of 3
           Case 7:17-cv-05440-KMK Document 173




                                DECLARATION OF SERVICE

          DAPHNA FRANKEL, pursuant to 28 U.S.C. 1746, declares under penalty of perjury as

follows:

          That on July 17, 2020, I mailed a copy of the annexed NOTICE OF WITHDRAWAL to

be served on the plaintiff by depositing a true and correct copy thereof, properly enclosed in a pre-

paid wrapper, in a receptacle maintained by the United States Postal Service, upon the following

person:

Frank Samuel Drayton
DIN 16-A-5226
Auburn Correctional Facility
P.O. Box 618
Auburn, New York 13024
                                              /s/ Daphna Frankel
                                              Daphna Frankel
                                              Assistant Attorney General

                                              Executed on July 17, 2020
